DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7-16, 19-24 are allowed, renumbered 1-20. Claims 5-6, 17-18 are cancelled.
Claims 1, 9 and 13 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A printing apparatus comprising: 
a printing engine configured to print information on a physical readable medium; 
a print processor configured to receive instructions to retrieve an electronic document from a print queue and to process the electronic document in a sample print mode, the electronic document arranged in a plurality of pages, each page containing readable information; and 
a user interface that displays: 
a first message comprising a plurality of first options for automatically selecting at least one page of the plurality of pages for a subset of the plurality of pages to be printed in a first phase of the sample print mode, wherein the plurality of first options comprise a percentage selection option and a paired content selection option comprising one or more of a marking content selection option, a color content selection option, a picture content selection option, and a text content selection option, wherein the percentage selection option selects a percentage of the document for the subset and the paired content selection option selects one or more paired criteria for the at least one page; 
a second message comprising at least one second option regarding the printing of the electronic document after the first phase of the sample print mode is complete, wherein the print processor is plurality of first options chosen from the first message; and provide remaining pages of the plurality of pages to print using the print engine in a second phase of the sample print mode in response to user input based on at least one second option chosen from the second message.
Zehler (US 2017/0094075) teaches a user interface receives instructions to retrieve a remote electronic document maintained within a print queue of an external server. A pause-and-reset print menu option is displayed on the user interface. Based on the user interface receiving selection of the pause-and-reset print menu option, printing the remote electronic document is begun and paused, to print a partially printed document. An inquiry regarding whether the partially printed document is acceptable is displayed on the user interface. Based on the user interface receiving input that the partially printed document is acceptable, the remainder of the remote electronic document is printed. Based on the user interface receiving input that the partially printed document is unacceptable, printing the remainder of the remote electronic document is canceled, and the print queue of the external server is reset to indicate that the remote electronic document has not been printed.
However, Zehler does not teach the invention as claimed, especially a user interface that displays: 
a first message comprising a plurality of first options for automatically selecting at least one page of the plurality of pages for a subset of the plurality of pages to be printed in a first phase of the sample print mode, wherein the plurality of first options comprise a percentage selection option and a paired content selection option comprising one or more of a marking content selection option, a color content selection option, a picture content selection option, and a text content selection option, wherein the percentage selection option selects a percentage of the document for the subset and the paired content selection option selects one or more paired criteria for the at least one page; 
a second message comprising at least one second option regarding the printing of the electronic document after the first phase of the sample print mode is complete, wherein the print processor is further configured to: 2Application No. 16/930,734 Attorney Docket No. 20180746US02 provide the at least one page of the subset to print using the print engine in the first phase in response to user input based on the plurality of first options chosen from the first message; and provide remaining pages of the plurality of pages to print using the print engine in a second phase of the sample print mode in response to user input based on at least one second option chosen from the second message.
Bratnober (US 2005/0219560) teaches methods and systems for processing documents of a production run are described. In one embodiment, a method comprises receiving pages of one or more documents of a production run in a print environment; and applying individual machine-readable identifiers to individual pages of the production run, the individual identifiers containing information that is unique to the page and the document of which the page is a part, individual identifiers being human-viewable but not human readable.
However, Bratnober does not teach the invention as claimed, especially a user interface that displays: 
a first message comprising a plurality of first options for automatically selecting at least one page of the plurality of pages for a subset of the plurality of pages to be printed in a first phase of the sample print mode, wherein the plurality of first options comprise a percentage selection option and a paired content selection option comprising one or more of a marking content selection option, a color content selection option, a picture content selection option, and a text content selection option, wherein the percentage selection option selects a percentage of the document for the subset and the paired content selection option selects one or more paired criteria for the at least one page; 
a second message comprising at least one second option regarding the printing of the electronic document after the first phase of the sample print mode is complete, wherein the print processor is further configured to: 2Application No. 16/930,734 Attorney Docket No. 20180746US02 provide the at least one page of the subset to print using the print engine in the first phase in response to user input based on the plurality of first options chosen from the first message; and provide remaining pages of the plurality of pages to print using the print engine in a second phase of the sample print mode in response to user input based on at least one second option chosen from the second message.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675